ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                              )
                                          )
DRS Global Enterprise Solutions, Inc.     )          ASBCA No. 61368
                                          )
Under Contract No. DAAB07-03-D-B013 et al.)

APPEARANCES FOR THE APPELLANT:                       David Z. Bodenheimer, Esq.
                                                     Skye Mathieson, Esq.
                                                      Crowell & Moring LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Michael T. Patterson, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within 90
days of the date of this Order.

       Dated: February 11,2019

                                               . )V}~ c9'CcA
                                                  MICHAEL N. O'CONNELL
                                                                                A   if_
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61368, Appeal of DRS Global
Enterprise Solutions, Inc., rendered in conformance with the Board's Charter.

       Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                                                                            f